      Case 2:19-cr-00219-EEF-JCW Document 65 Filed 12/06/19 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


                                                                    (Criminal)


UNITED STATES OF AMERICA                                            No. 19-219 "L"
          VS.
MARIO SOLOMON


       WRIT OF HABEAS CORPUS AD PROSEQUENDUM

THE PRESIDENT OF THE UNITED STATES OF AMERICA:

TO:    Sheriff, Riverbend Detention Center

GREETING: --
       You or one of your authorized deputies are hereby ordered and directed to surrender the
body of MARIO SOLOMON, now confined in the Riverbend Detention Center, Lake Providence,
Louisiana, to the United States Marshals Service, to be thereafter produced on or before the 18th day
of December, 2019 at 11:00 a.m., before the Honorable Joseph C. Wilkinson, Jr., United States
Magistrate Judge, to appear for an Initial Appearance, after which MARIO SOLOMON is to
remain in the custody of the U.S. Marshal until resolution of federal charges pending against him.

                                     Witness the Honorable Judges of the United States District
                                     Court for the Eastern District of Louisiana at the City of
                                     New Orleans, LA, this 6th day of December, 2019

                                                    WILLIAM W. BLEVINS, CLERK



                                    BY: _________________________________________
                                                Deputy Clerk
